ORDER
Appellant Dennis Clark appeals the denial of his Rule 29.15 motion alleging ineffective assistance of trial and appellate counsel resulting in his conviction of first-degree murder.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prece-dential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information *848only, setting forth the facts and reasons for this order. Rule 84.16(b).